Citation Nr: 0525635	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-02 928	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disease, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for granulomatas of the 
lungs, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, denied claims of 
entitlement to service connection for calcified granulomatas 
in the bilateral lungs, PTSD, and a skin disorder. 

The Board notes the veteran requested a videoconference 
hearing to be held at the VA community based outpatient 
clinic in Mansfield, Ohio, in connection with the claims on 
appeal.  See VA Form 21-4138 dated July 14, 2003.  The 
veteran was notified in an August 2003 Report of Contact that 
a videoconference hearing could not be conducted in 
Mansfield.  A Travel Board hearing was scheduled for March 
21, 2005.  Notice was sent to the veteran at the last known 
address of record.  The letter was not returned as 
undeliverable and the regularity of the mail is presumed. The 
veteran failed to appear, and therefore, his request is 
deemed withdrawn. 38 C.F.R. § 20.704(d).

The veteran filed a motion to advance his appeal on the 
Board's docket.  Good or sufficient cause having been shown, 
the motion was granted in August 2005. 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).

The claim for service connection for PTSD is REMANDED to the 
RO via the Veteran's Benefit Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  There is no medical evidence in this case that the 
veteran has lung or skin cancer that is considered under VA 
regulations to be presumed to have been the result of 
exposure to radiation in service or is considered a 
"radiogenic disease".

3.  The veteran has not provided scientific or medical 
evidence that granulomatas of the lungs or a skin disease are 
radiogenic diseases.

4.  Granulomatas of the lungs were not incurred as a result 
of the veteran's active military service. 

5.  A skin disease, to include dermatitis of the hands, 
actinic keratosis of the left cheek, psoriasis of the ankles 
and instep areas, monilial infection of the anal crease, and 
eczema, was not incurred as a result of the veteran's active 
military service. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for granulomatas of the lungs, to include as a result of 
exposure to ionizing radiation, are not met.              38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311.

3.  The criteria for the establishment of service connection 
for a skin disease, to include as a result of exposure to 
ionizing radiation, are not met. 38 U.S.C.A.        §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2001, prior to the initial 
decision on the claims in June 2001.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the March 2001 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection for 
granulomatas of the lungs and a skin disease as a result of 
exposure to ionizing radiation.  The veteran was informed 
that evidence towards substantiating his claims would be 
evidence of exposure to ionizing radiation, evidence of one 
of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(d)(2), and participation in a radiation risk activity 
during his military service.  Moreover, the veteran was 
notified that the claimed disorders were not one of the 
radiogenic diseases listed under 38 C.F.R. § 3.311.  He was 
further notified that he needed to submit scientific or 
medical evidence showing that the claimed conditions were due 
to exposure to ionizing radiation.  The regulations provided 
in 38 C.F.R. §§ 3.309 and 3.311 were included in the letter.

An additional development letter was sent in March 2002.  The 
veteran was notified that the burden was upon him to submit 
credible scientific or medical evidence that granulomatas of 
the lungs and a skin disease were due to exposure to ionizing 
radiation.  The RO indicated that when the veteran submitted 
such scientific or medical evidence, he should also provide 
the following information to attempt verification of 
radiation exposure and dose estimates: organization or unit 
and rank at the time of exposure; duty place and 
organizational unit from which he had been detailed; 
activities and length of time in the ground zero area; 
activities performed and time in the area; history of post 
service employment; and medical evidence from the earliest 
date following discharge up to 1998 when his VA treatment 
commenced.

The Board further finds that the June 2001 rating decision, 
the February 2002 statement of the case (SOC), and the April 
2003, August 2003, January 2004, and December 2004 
supplemental statements of the case (SSOC), in conjunction 
with the March 2001 and March 2002 letters, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims as delineated above.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran seeks entitlement to service connection for 
granulomatas of the lungs and a skin disease, to include as a 
result of radiation exposure during active service. The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claims 
and service connection therefore cannot be granted.

Service connection for a disability claimed as being 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, service connection can be 
established by submitting evidence that the veteran was a 
radiation-exposed veteran who suffered from a disease which 
is listed as one of the 21 types of cancer that are 
presumptively service-connected in accordance with 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2004).  Second, service connection can be established by 
submitting evidence that the disease is one of the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(b) (2004) 
that are service connected if sufficient radiation exposure 
is shown.  Third, service connection may be granted on a 
direct basis when it is established by competent medical 
evidence that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 
F.3d 1239 (Fed. Cir. 1997).
A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity. 38 C.F.R. § 3.309(d)(3). 
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  See 38 
C.F.R. § 3.309(d).  VA regulations prescribe that the 
occupation of Hiroshima and Nagasaki by U. S. forces means 
official military duties within 10 miles of the city limits.  
See 38 C.F.R. § 3.309(d)(3)(vi).  "Onsite participation" is 
defined at 38 C.F.R. § 3.309(d)(3)(iv).  "Radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) (2004).

The veteran contends that he was exposed to ionizing 
radiation while participating in the occupation of Sasebo, 
Japan, from September 1945 to July 1946.  Specifically, he 
has indicated in various statements that in order to perform 
his duties as a cook, he was required to set up a kitchen in 
an abandoned factory in Sasebo.  He stated that they utilized 
water from a spring contaminated by the nuclear fallout after 
the bombing of Nagasaki.

The veteran served in the United States Navy from October 
1943 to May 1946.  His service personnel records confirm that 
he was part of the occupation forces at Sasebo, Japan, from 
September 1945 to April 1946.  Assuming for discussion 
purposes that the veteran was exposed to ionizing radiation 
during this occupation, service connection still may not be 
granted since the record fails to show that the veteran has 
one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.309(d)(2) and the veteran has not provided scientific or 
medical evidence that granulomatas of the lungs or a skin 
disease, to include dermatitis of the hands, actinic 
keratosis of the left cheek, psoriasis of the ankles and 
instep areas, monilial infection of the anal crease, and 
eczema, are radiogenic diseases as specified in 38 C.F.R. 
§ 3.311(b)(4). 
Medical evidence associated with the claims folder, including 
a November 2000 Radiation Protocol Examination, indicates the 
veteran has been variously diagnosed with dermatitis of the 
hands, actinic keratosis of the left cheek, psoriasis of the 
ankles and instep areas, monilial infection of the anal 
crease, and eczema. Chest x-rays dated in November 2000 show 
two calcified nodules in the right lower lung base, and one 
involving the left lower lobe.  However, the record is devoid 
of medical evidence indicating that the veteran has lung or 
skin cancer that is considered under VA regulations to be 
presumed to have been the result of exposure to radiation in 
service or is considered a "radiogenic disease."  See 
38 C.F.R. § 3.309(d)(2)(iv), (vii).  

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed conditions are radiogenic diseases.  See 38 C.F.R. 
§ 3.311(b)(4).  In the instant case, despite notification to 
the veteran in March 2001 and March 2002 of this evidentiary 
requirement, no medical evidence is associated with the 
claims file indicating that granulomatas of the lungs or a 
skin disease are the result of exposure to ionizing radiation 
in service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for granulomatas of the lungs and a skin 
disease as a result of exposure to ionizing radiation in 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.309, 3.311.  
Therefore, further development for determination of radiation 
exposure and dose assessment is not warranted.  38 C.F.R. 
§ 3.311(a).

The Board has also considered the veteran's claims on a 
direct causation basis.  However, the veteran's service 
medical records are devoid of either granulomatas of the 
lungs or a skin disease.  Specifically, the October 1943 
enlistment examination was negative for the claimed 
disorders.  The veteran was examined and found physically 
qualified for transfer in December 1943, February 1944, April 
1945, July 1945, August 1945, and October 1945.  The May 1946 
separation examination was similarly negative. 

The first evidence of either granulomatas of the lungs or a 
skin disease, to include dermatitis of the hands, actinic 
keratosis of the left cheek, psoriasis of the ankles and 
instep areas, monilial infection of the anal crease, and 
eczema, is contained in VA outpatient treatment records dated 
in 2000 and the November 2000 Radiation Protocol Examination, 
some 54 years after the veteran's separation from active duty 
service.

With regard to the 54-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
granulomatas of the lungs and a skin disease, the Board notes 
that the absence of evidence constitutes negative evidence 
against the claims because it tends to disprove the claims 
that granulomatas of the lungs and a skin disease are the 
result of service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Therefore, the lack of any objective evidence of granulomatas 
of the lungs and a skin disease between the period of active 
duty and the initial diagnoses in 2000 is itself evidence, 
which tends to show that granulomatas of the lungs and a skin 
disease did not have their onset in service or for many years 
thereafter and are not the result of active military service.

Despite evidence of current diagnoses of granulomatas of the 
lungs and a skin disease, to include dermatitis of the hands, 
actinic keratosis of the left cheek, psoriasis of the ankles 
and instep areas, monilial infection of the anal crease, and 
eczema, there is no evidence of record to substantiate the 
second component of the Gutierrez inquiry, as previously 
enumerated.  The service medical and personnel records do not 
support a finding of the claimed conditions during the 
veteran's active duty service.  

A VA examination is not necessary to render a determination 
on the merits of the veteran's claims. 38 U.S.C.A. 
§ 5103A(d).  Under the VCAA, an examination is necessary to 
make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  As noted above, the 
veteran's service medical records are devoid of granulomatas 
of the lungs or a skin disease.  Further, there is no 
indication that granulomatas of the lungs or a skin disease 
may be associated with his active duty service, to include 
exposure to ionizing radiation.  

While the veteran has indicated that the claimed disorders 
have been present since his separation from active service 
and are related to radiation exposure, he is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claims, and the appeals must also be denied on a 
direct causation basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for granulomatas of the 
lungs, to include as a result of exposure to ionizing 
radiation, is denied.

Entitlement to service connection for a skin disease, to 
include as a result of exposure to ionizing radiation, is 
denied.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  He asserts that he developed PTSD as a 
result of the following stressful incidents: participating in 
the invasion of Southern France in 1944; participating in the 
occupation of Sasebo, Japan, shortly after the atomic bomb 
was released on Nagasaki; and seeing victims of the atomic 
bomb. 

Establishing service connection for PTSD requires (1) Medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

The veteran served in the United States Navy from October 
1943 to May 1946.  While the veteran does not have any combat 
decorations, he was awarded the American Theater Medal, the 
Victory World War II Medal, an Asiatic Pacific Ribbon, and 
the European African Ribbon with 1 star.  The veteran's 
service personnel records confirm that his naval duties 
included participation in the invasion of Southern France in 
August 1944.  These records also confirm that the veteran was 
part of the occupation forces at Sasebo, Japan, from 
September 1945 to April 1946.  

However, the Board finds that a VA examination is necessary 
to determine whether the veteran currently has a diagnosis of 
PTSD which meets the requirements of 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  38 U.S.C.A. 
§ 5103A.  In this regard, VA outpatient treatment records 
dated between 1998 and 2000 indicate the veteran was screened 
for PTSD.  A November 2000 Radiation Protocol Examination 
diagnosed the veteran with anxiety.  A December 2000 
psychosocial assessment noted that the veteran presented with 
enough information that PTSD needed to be ruled-out.  The 
examiner stated that whether or not the veteran met the full 
DSM-IV criteria for PTSD, it was clear that the veteran 
suffered psychologically from his experience in Sasebo, 
Japan. 

An additional psychosocial assessment was performed in May 
2001 by a clinical social worker.  She administered the 
Clinical Administered PTSD Scale (CAPS) and indicated that 
the veteran's score on this test was well over the score 
needed for PTSD.  She stated that the veteran suffered from 
PTSD related to his military service and that his symptoms 
became more acute when the government notified him of his 
possible radiation exposure.  

The veteran was afforded a VA examination in February 2003.  
The diagnosis was recurrent depression and anxiety, not 
otherwise specified (NOS). The examiner noted the veteran had 
unique stressors, to include witnessing the devastation of 
Nagasaki's population after the atomic bomb and the 
participation in the invasion of Southern France.  The 
examiner indicated that a Minnesota Multiphasic Personality 
Inventory (MMPI) might have been helpful in uncovering any 
further symptoms of PTSD, other than nightmares, but the 
veteran felt too worn out and tired to take such a test.  
Although the examiner indicated that he had reviewed the 
claims file, he showed no awareness of, and did not comment 
on, the CAPS test administered by the social worker in May 
2001 or any of the other treatment records in which PTSD or 
rule out PTSD had been the assessment.  The examiner opined 
that recurrent depression and anxiety NOS were not likely to 
have appeared while the veteran was in service or to have 
been aggravated by experiences in the service. 

VA outpatient treatment records dated between 2002 and 2003 
indicate the veteran was receiving individual therapy for 
symptoms of PTSD.  He was diagnosed with PTSD by history.

Based on the synopsis of the pertinent evidence highlighted 
above, the Board finds conflicting evidence of record as to 
whether the veteran carries a diagnosis of PTSD in accordance 
with the DSM-IV.  A VA examination is necessary when the 
claims folder contains evidence that the claimant has 
persistent or recurrent symptoms of a disability, there is an 
indication that the disability or symptoms may be associated 
with the veteran's active naval service, but does not contain 
sufficient information for VA to make a decision on the 
claim.  38 C.F.R. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

While the veteran was afforded a VA examination in February 
2003, it does not appear that the examiner reviewed the May 
2001 psychosocial assessment as noted above.  As it is 
essential, both in the examination and evaluation of a 
disability, that each disability be viewed in relation to its 
history, the Board concludes that remand is necessary to 
obtain an adequate VA medical opinion.  38 C.F.R. § 4.1.  The 
examiner is asked to address the specific questions listed in 
the numbered paragraphs below.

Accordingly, this case is REMANDED for the following:

1.  VBA AMC should schedule the veteran 
for an examination by a psychiatrist or 
psychologist in order to evaluate any 
present mental disorders, including PTSD.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made 
under the criteria of the DSM-IV, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  If psychological testing 
cannot be performed, as indicated by the 
February 2003 examiner, the examiner 
should review the findings on the CAPS 
testing administered by the social worker 
in May 2001 and the diagnosis of PTSD 
rendered by the social worker based on 
testing and evaluation done at that time.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  VBA AMC should undertake such 
additional development action as deemed 
proper with respect to the claim.  
8 C.F.R. § 3.159(c).  Following such 
development, if any, VBA AMC should 
review and readjudicate the claim.  If 
the claim remains denied, VBA AMC shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


